DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the photoresist and etching steps of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 14, line 14: Change “passivation” to “protective”.  Compare with line 12.  
Appropriate correction is required.
Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21, line 16: Change “first pixel region” to “second pixel region”.  Compare with lines 17-18.
Claim 21, line 17: Change “second pixel region” to “first pixel region”.  Compare with lines 17-18.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, which depends from claim 7, which depends from claim 6, which depends from claim 1: Claim 8 requires the first protective layer to comprise “at least one of a first sub-protective layer and a second sub-protective layer, and the first sub-protective layer and the second sub-protective layer are sequentially stacked in a direction away from the first metal layer….”  (emphasis added).  This claim encompasses only one first sub-protective layer or only one second sub-protective layer, and then requires that both be present.  If only the first sub-protective layer or the second sub-protective layer is present, then they cannot be sequentially stacked.  Because the claim language is confusing as to its scope, claim 8 is rejected as indefinite.
Claim 9 is rejected for depending from rejected base claim 8.
Regarding claim 15, which depends from claim 14, which depends from claim 13, which depends from claim 12, which depends from claim 1: Claim 15 requires that “the second protective layer comprises at least one of a first sub-protective layer and a second sub-protective layer; the third protective layer comprises at least one of a first sub-protective layer and a second sub-protective layer; the first sub-protective layer and the second sub-protective layer of each of the second protective layer and the third protective layer are sequentially stacked in a direction away from the second metal layer…”  (emphasis added).  This claim encompasses only one first sub-protective layer or only one second sub-protective layer for each of the second and third protective layers, and then requires that both be present.  If only the first sub-protective layer or the second sub-protective layer is present, then they cannot be sequentially stacked.  Because the claim language is confusing as to its scope, claim 15 is rejected as indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Pat. Pub. No. 2014/0239171, Figures 1 and 2, and further in view of Kinoshita, U.S. Pat. Pub. No. 2012/0299002, Figure 3, and Park, U. S. Pat. Pub. No. 2016/0247870, Figure 2.
Kim, Figure 1:
    PNG
    media_image1.png
    440
    706
    media_image1.png
    Greyscale

Kim, Figure 2:

    PNG
    media_image2.png
    343
    700
    media_image2.png
    Greyscale

Kinoshita, Figure 3:

    PNG
    media_image3.png
    282
    681
    media_image3.png
    Greyscale






Park, Figures 2, 5, 6A:

    PNG
    media_image4.png
    374
    446
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    329
    391
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    335
    399
    media_image6.png
    Greyscale

Regarding claim 1: Kim Figure 1 discloses an array substrate, comprising a driving circuit board (101, 102, 112, 114, 106), and a first electrode layer (108, 110), an insulating layer (118), and an anode structure (138, 126, 122) sequentially stacked on the driving circuit board (101, 102, 112, 114, 106); the anode structure (138, 126, 122) comprising a reflective layer (138b), an intermediate dielectric layer (126), and a transparent conductive layer (122) sequentially provided in a direction away from the driving circuit board (101, 102, 112, 114, 106), wherein the array substrate has a first pixel region (G), a second pixel region (B), and a third pixel region (R); the anode structure (138, 126, 122) comprises a first anode structure (138, 126, 122G) in the first pixel region (G), a second anode structure (138, 126, 122B) in the second pixel region (B), and a third anode structure (138, 126, 122R) in the third pixel region (R); the first electrode layer (110, 108) comprises a first sub-portion (110) in the first pixel region (G), a second sub-portion (110) in the second pixel region (B), and a third sub-portion (110) in the third pixel region (R); the first anode structure (138, 126, 122G) is coupled with the first sub-portion (110) through a first via hole (120) provided in the insulating layer (118), the second anode structure (138, 126, 122B) is coupled with the second sub-portion (110) through a second via hole (120) provided in the insulating layer (118), and the third anode structure (138, 126, 122R) is coupled with the third sub-portion (110) through a third via hole (120) provided in the insulating layer (118); and the first sub-portion (110), the second sub-portion (110), and the third sub-portion (110) are coupled with pixel circuits (102, 112, 114, 106) in the driving circuit board (101, 102, 112, 114, 106), respectively; a surface of the insulating layer (118) that is in contact with the first anode structure (138, 126, 122G), the second anode structure (138, 126, 122B), and the third anode structure (138, 126, 122R) is flush; and a thickness of the transparent conductive layer (122B) in the second anode structure (138, 126, 122B), a thickness of the transparent conductive layer (122G) in the first anode structure (138, 126, 122G), and a thickness of the transparent conductive layer (122R) in the third anode structure (138, 126, 122R) increases in sequence.  Kim specification ¶¶ 24-45.  Kim does not disclose the first sub-portion, the second sub-portion, and the third sub-portion are coupled with pixel circuits in the driving circuit board through via holes, respectively.  Kim also does not disclose that a thickness of the intermediate dielectric layer in the second anode structure, a thickness of the intermediate dielectric layer in the first anode structure, and a thickness of the intermediate dielectric layer in the third anode structure increases in sequence.
Kinoshita, Figure 3, discloses a similar arrangement in which a thickness of the intermediate dielectric layer (8-1) in the second anode structure (2, 8-1, 3), a thickness of the intermediate dielectric layer (8-2) in the first anode structure (2, 8-2, 3), and a thickness of the intermediate dielectric layer (8-3) in the third anode structure (2, 8-3, 3) increases in sequence.  Kinoshita specification ¶¶ 50-58.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Kim to use the Kinoshita design because the Kinoshita design provides an alternative way to make a resonator in the OLED display.  Kinoshita Abstract.
Park Figures 2, 5, and 6A, directed to an OLED display device, disclose a sub-portion (216a, 418) is coupled with a pixel circuit (TR1) in the driving circuit board (10, 11, 212, 13, 214) through a via hole (C3).  Park specification ¶¶ 76-82, 123-127.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Kim to use the Park design provides an alternative way to make an electrical connection between the pixel electrodes and the pixel circuits. Once combined, the combination discloses that the first sub-portion, the second sub-portion, and the third sub-portion are coupled with pixel circuits in the driving circuit board through via holes, respectively.
Regarding claim 2, which depends from claim 1: The combination discloses that, in each of the first anode structure, the second anode structure and the third anode structure, a first side surface of the reflective layer (2, from Kinoshita) is in contact with and attached to the insulating layer (6, Kinoshita), the intermediate dielectric layer (126, Kim) covers all outer side surfaces of the reflective layer (138 from Kim substituted with 2, from Kinoshita) except the first side surface, and a peripheral edge region of the intermediate dielectric layer (126, Kim) is in contact with and attached to the insulating layer (118, Kim); and the transparent conductive layer (122, Kim, as modified by 3, Kinoshita, to extend to the edge) covers a whole outer side of the intermediate dielectric layer (8, Kinoshita; 126, Kim) away from the reflective layer (138, Kim, as modified by Kinoshita, 2), and a peripheral edge region of the transparent conductive layer (Kim, 122) is in contact with and attached to the insulating layer (118).  Kim specification ¶¶ 35, 36, 39, 41, 45; Kinoshita specification ¶¶ 50-58.
Regarding claim 3, which depends from claim 2: The combination, as modified by Park, discloses that surfaces of the first sub-portion (110 at G subpixel), the second sub-portion (110 at B subpixel) and the third sub-portion (110 at R subpixel) away from the driving circuit board (101, 102, 112, 114, 106) are flush; the first via hole (120 at G subpixel) in the insulating layer (118) has one end coupled to a portion, which is in contact with the insulating layer (118), of the transparent conductive layer (122G, as modified by Kinoshita 3) in the first anode structure (138, 126, 122G, as modified by Kinoshita 2, 8-2, 3), and another end coupled to the surface of the first sub-portion (110 at G subpixel) away from the driving circuit board (101, 102, 112, 114, 106); the second via hole (120 at B subpixel) in the insulating layer (118) has one end coupled to a portion, which is in contact with the insulating layer (118), of the transparent conductive layer (122B, as modified by Kinoshita 3) in the second anode structure (138, 126, 122B, as modified by Kinoshita 2, 8-1, 3), and another end coupled to the surface of the second sub-portion (110 at B subpixel) away from the driving circuit board (101, 102, 112, 114, 106); and the third via hole (120 at R subpixel) in the insulating layer (118) has one end coupled to a portion, which is in contact with the insulating layer (118), of the transparent conductive layer (122R, as modified by Kinoshita 3) in the third anode structure (138, 126, 122R, as modified by Kinoshita 2, 8-3, 3), and another end coupled to the surface of the third sub-portion (110, at R subpixel) away from the driving circuit board (101, 102, 112, 114, 106).  Kim specification ¶¶ 35, 36, 39, 41, 45; Kinoshita specification ¶¶ 50-58; Park specification ¶¶ 76-82, 123-127.
Regarding claim 4, which depends from claim 1: The combination discloses that in each of the first anode structure (138, 126, 122G, as modified by Kinoshita 2, 8-2, 3), the second anode structure (138, 126, 122B, as modified by Kinoshita 2, 8-1, 3), and the third anode structure (138, 126, 122R, as modified by Kinoshita 2, 8-3, 3), an orthogonal projection of the reflective layer (138 Kim/2 Kinoshita) on the driving circuit board is within an orthogonal projection of the transparent conductive layer (122 Kim, 3 Kinoshita) on the driving circuit board.  See Kim Figure 1; Kinoshita Figure 3.  See also Kim specification ¶¶ 41, 54-57.
Regarding claim 5, which depends from claim 4: Kinoshita discloses that the red, green, and blue subpixel optical path length regulation layer thickness can be between 0-1000 nm, preferably 20-500 nm, and more preferably 30-500 nm.  Kinoshita specification ¶ 77.  Kinoshita provides two examples: 380 nm for the blue subpixel, 440 for the green subpixel, and 520 nm for the red subpixel, id. ¶ 56, and 30 nm in the blue subpixel, 70 nm in the green subpixel, and 120 nm in the red subpixel.  These values overlap the claim requirement that the thickness of the intermediate dielectric layer in the second anode structure be in a range from 500 Å to 2000 Å (50-200 nm), the thickness of the intermediate dielectric layer in the first anode structure is in a range from 1000 Å to 2500 Å (100-250 nm), and the thickness of the intermediate dielectric layer in the third anode structure is in a range from 1500 Å to 3000 Å (150-300 nm).   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP § 2144.05 (II)(A).  Thus, claim 5 is obvious over the prior art combination.
Regarding claim 6, which depends from claim 1: Kim discloses the reflective layer (138) comprises a first metal layer (138b), and a material of the first metal layer (138b) comprises aluminum.  Kim specification ¶ 39.  Kinoshita discloses aluminum as well.  Kinoshita specification ¶ 230.
Regarding claim 10, which depends from claim 1: Kinoshita discloses that the transparent conductive layer (3) has a thickness from 100 Å to 2000 Å.  Kinoshita specification ¶ 235 (60 nm, which is 600 Å).
Regarding claim 12, which depends from claim 1: Park discloses that the first electrode layer (216a, 418) comprises a second metal layer (216a), and a material of the second metal layer (216a) comprises aluminum.  Park specification ¶ 77.
Regarding claim 16, which depends from claim 1: The combination discloses that the intermediate dielectric layer (126 in Kim, 8-1/8-2/8-3 in Kinoshita) is made of an inorganic insulating material.  Kim specification ¶ 41; Kinoshita specification ¶¶ 55, 56.
Regarding claim 18, which depends from claim 1: Kinoshita discloses that the transparent conductive layer (3) is made of indium tin oxide.  Kinoshita specification ¶ 235 (ITO).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kinoshita, and Park, and with evidence from or, in the alternative, further in view of Choi, U.S. Pat. Pub. No. 2018/0097049, Figure 2.
Choi, Figure 2:

    PNG
    media_image7.png
    356
    435
    media_image7.png
    Greyscale

Regarding claim 7, which depends from claim 6: Kim discloses the reflective layer (138) further comprises another transparent conductive oxide layer (138a) on a side of the first metal layer (138b) away from the transparent conductive layer (122).  Kim specification ¶¶ 34-36, 39.  Kim is silent as to whether this transparent conductive oxide layer (138a) is a protective layer. 
Choi discloses the use of a similar layer (181) in a pixel electrode (180), this layer being a protective layer that is a transparent conductive oxide layer.  Choi specification ¶¶ 63-66.  Thus, the Kim transparent conductive oxide layer (138a) is a protective layer.  In the alternative, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the Choi reflective electrode design in the Kim device for the reflective electrode (138) because the modification would have involved a selection of a known material based on its suitability for its intended use.	 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kinoshita, and Park, and further in view of Miyamoto, U.S. Pat. Pub. No. 2016/0233309, Figure 12.
Miyamoto, Figure 12:

    PNG
    media_image8.png
    241
    465
    media_image8.png
    Greyscale

Regarding claim 13, which depends from claim 12: The combination does not disclose that the first electrode layer (216a, 418) further comprises a second protective layer on a side of the second metal layer (216a) away from the anode structure, or a lower surface of the second metal layer (216a).  Instead, the protective metal layer (418) is on a side of the second metal layer (216a) facing the anode structure, or an upper surface of the second metal layer (216a).  See Park Figure 2.  
Miyamoto Figure 12, directed to a display device, discloses a first electrode layer (18s, 18d) which comprises a second metal layer (18b) having a second protective layer (18a) on a lower surface of the second metal layer (18b). Miyamoto specification ¶¶ 141-143, 140.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use the Miyamoto second protective layer because the modification would be a substitution of parts.  Once combined, the combination discloses that the first electrode layer further comprises a second protective layer on a side of the second metal layer away from the anode structure.  
Regarding claim 14, which depends from claim 13: The combination discloses that the first electrode layer (18s, 18d) further comprises a third protective layer (18c) on a side of the second metal layer (18b) close to the anode structure.  Id.
Regarding claim 15, which depends from claim 14: The combination discloses that the second protective layer (18a) comprises at least one of a first sub-protective layer (18a2) and a second sub-protective layer (18a3); the third protective layer (18c) comprises at least one of a first sub-protective layer (18c2) and a second sub-protective layer (18c3); the first sub-protective layer (18a2, 18c2) and the second sub-protective layer (18a3, 18c3) of each of the second protective layer (18a) and the third protective layer (18c) are sequentially stacked in a direction away from the second metal layer (18b); and a material of the first sub-protective layer (18a2, 18c2) of each of the second protective layer (18a) and the third protective layer (18c) comprises titanium, and a material of the second sub-protective layer (18a3, 18c3) of each of the second protective layer (18a) and the third protective layer (18c) comprises titanium nitride.  Id.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kinoshita, and Park, and further in view of Pyo, U.S. Pat. Pub. No. 2016/0056214, Figure 4.
Pyo, Figure 4:

    PNG
    media_image9.png
    389
    618
    media_image9.png
    Greyscale

Regarding claim 19: As noted in the discussion of the rejection of claim 1, the combination of Kim, Kinoshita, and Park disclose the array substrate according to claim 1.  Kim discloses a display panel, and further comprises a light-emitting functional layer (134), a cathode layer (136), and an encapsulation layer (146) sequentially provided on the array substrate; wherein the light-emitting functional layer (134) comprises a common light emitting functional layer, which is provided in the first pixel region (B), the second pixel region (G) and the third pixel region (R) of the array substrate; and the cathode layer (136) is configured to extend over and cover the common light-emitting functional layer.  Kim Title, Kim specification ¶¶ 34-40.  The combination does not disclose wherein the light-emitting functional layer comprises a red light-emitting functional layer, a green light-emitting functional layer, and a blue light-emitting functional layer, which are provided in the first pixel region, the second pixel region and the third pixel region of the array substrate, respectively; and the cathode layer is configured to extend over and cover the red light-emitting functional layer, the green light-emitting functional layer, and the blue light-emitting functional layer.
Pyo Figure 4, directed to similar subject matter, discloses the light-emitting  functional layer (R_EML, B_EML, G_EML) comprises a red light-emitting functional layer (R_EML), a green light-emitting functional layer (G_EML), and a blue light-emitting functional layer (B_EML), which are provided in a first pixel region (R_PA), the second pixel region (G_PA) and the third pixel region (B_PA) of the array substrate, respectively; and the cathode layer (CD) is configured to extend over and cover the red light-emitting functional layer (R_EML), the green light-emitting functional layer (G_EML), and the blue light-emitting functional layer (B_EML).  Pyo specification ¶¶ 67, 68, 102, 103.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to include the Pyo design because the modification would have involved a selection of a known design based on its suitability for its intended use.  Note that with the Pyo design incorporated in the combination, the green subpixel area would have the smaller intermediate dielectric layer, followed by the red subpixel area’s intermediate dielectric layer, with the blue subpixel having the largest intermediate dielectric layer, to be consistent with the Pyo microcavity distances.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and further in view of Kinoshita.
Regarding claim 20: Kim discloses a method for fabricating an array substrate having a first pixel region (G), a second pixel region (B) and a third pixel region (R), comprising: fabricating a driving circuit board (101, 102, 112, 114, 106); and fabricating a first electrode layer (108, 110), an insulating layer (118), and an anode structure (122, 126, 138) sequentially on the driving circuit board (101, 102, 112, 114, 106), wherein fabricating the anode structure (122, 126, 138) comprises fabricating a first anode structure (122G, 126, 138), a second anode structure (122B, 126, 138) and a third anode structure (122R, 126, 138) in the first pixel region (G), the second pixel region (B) and the third pixel region (R) of the array substrate, respectively, a surface of the insulating layer (118) that is in contact with the first anode structure (122G, 126, 138), the second anode structure (122B, 126, 138) and the third anode structure (122R, 126, 138) being flush, and fabricating the first anode structure (122G, 126, 138), the second anode structure (122B, 126, 138) and the third anode structure (122R, 126, 138) comprises fabricating a reflective layer (138), an intermediate dielectric layer (126) and a transparent conductive layer (122) sequentially on the driving circuit board (101, 102, 112, 114, 106); fabricating the first electrode layer (108, 110) comprises fabricating a first sub-portion (110 at G subpixel), a second sub-portion (110 at B subpixel) and a third sub-portion (110 at R subpixel) in the first pixel region (G), the second pixel region (B) and the third pixel region (R) of the array substrate, respectively; fabricating the insulating layer (118) comprises forming a first via hole (120 at G subpixel), a second via hole (120 at B subpixel), and a third via hole (120 at R subpixel) in the insulating layer (118), wherein the first anode structure (122G, 126, 138) and the first sub-portion (110 at G subpixel) are coupled through the first via hole (120 at G subpixel) formed in the insulating layer (118), the second anode structure (122B, 126, 138) and the second sub-portion (110 at B subpixel) are coupled through the second via hole (120 at B subpixel) formed in the insulating layer (118), and the third anode structure (122R, 126, 138) and the third sub-portion (110 at R subpixel) are coupled through the third via hole (120 at R subpixel) formed in the insulating layer (118); and fabricating the transparent conductive layer (122) comprises forming the transparent conductive layer (122) having a thickness sequentially increased in the second anode structure (122B, 126, 138), the first anode structure (122G, 126, 138), and the third anode structure (122R, 126, 138), respectively.  Kim specification ¶¶ 24-45.  Kim does not disclose fabricating the intermediate dielectric layer comprises forming the intermediate dielectric layer having a thickness sequentially increased in the second anode structure, the first anode structure, and the third anode structure, respectively.
Kinoshita, Figure 3, discloses a similar arrangement in which a thickness of the intermediate dielectric layer (8-1) in the second anode structure (2, 8-1, 3), a thickness of the intermediate dielectric layer (8-2) in the first anode structure (2, 8-2, 3), and a thickness of the intermediate dielectric layer (8-3) in the third anode structure (2, 8-3, 3) increases in sequence.  Kinoshita specification ¶¶ 50-58.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Kim to use the Kinoshita design because the Kinoshita design provides an alternative way to make a resonator in the OLED display.  Kinoshita Abstract.  Once combined, the combination discloses fabricating the intermediate dielectric layer comprises forming the intermediate dielectric layer having a thickness sequentially increased in the second anode structure, the first anode structure, and the third anode structure, respectively.

Allowable Subject Matter
Claims 8, 9, 11, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objection (claim 21) and Section 112(b) rejections (claims 8 and 9) are addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 8: The Choi prior art reference discloses a transparent conductive oxide layer in the claimed location as a first protective layer, but does not disclose that the first protective layer is a multilayer or that it comprises either Ti or TiN.  While a combination of Ti/TiN is used as a liner in prior art metallizations, the use of Ti/TiN layers in anodes or reflective layers used with anodes or pixel electrodes is not disclosed.  For these reasons, the claim has been found allowable because the prior art of record does not disclose “the first protective layer comprises atAppl. No.: Not Yet AssignedMail Stop PCT Page 6 of 12Attorney Docket: 38481U least one of a first sub-protective layer and a second sub-protective layer, and the first sub-protective layer and the second sub-protective layer are sequentially stacked in a direction away from the first metal layer; and a material of the first sub-protective layer comprises titanium, and a material of the second sub-protective layer comprises titanium nitride”, in combination with the remaining limitations of the claim.
With regard to claim 9: The claim has been found allowable due to its dependency from claim 8 above.
With regard to claim 11: The prior art references, Kim and Kinoshita, disclose their transparent conductive oxide layers extending from the anode structure to the first through third sub-portions in the first through third via holes.  Thus, the first through third via holes are filled with the transparent conductive oxide.  Although tungsten is a known material for filling a via, the use of tungsten in this context with this type of anode structure is not known in the prior art.  For these reasons, the claim has been found allowable because the prior art of record does not disclose “wherein the first via hole, the second via hole, and the third via hole are filled with tungsten“, in combination with the remaining limitations of the claim.
With regard to claim 21: The prior art, Kim and Kinoshita, do not disclose making the intermediate dielectric layers with photoresist of differing thicknesses.  Other prior art, such as Lee, U.S. Pat. Pub. No. 2014/0167013, disclose the use of a halftone mask to create photoresist of differing thicknesses, which are in turn used to form layers of differing thicknesses.  However, after the first round of exposure of development, the photoresist is typically reduced in thickness by ashing, not with further rounds of exposure and development, as required in claim 21.  Because the prior art does not disclose these steps, the claim has been found allowable because the prior art of record does not disclose “performing exposure and development to remove the photoresist in the second pixel region, partially keep the photoresist in the first pixel region, and completely keep the photoresist in the third pixel region, and performing etching to thin the inorganic insulating film layer in the second pixel region; performing exposure and development to remove the photoresist in the first pixel region and partially remove the photoresist in the third pixel region, and performing etching to thin the inorganic insulating film layer in the first pixel region and the inorganic insulating film layer in the second pixel region to form a pattern of the intermediate dielectric layer in the second anode structure and the first anode structure; and removing the photoresist in the third pixel region to form a pattern of the intermediate dielectric layer in the third anode structure”, in combination with the remaining limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897